The instant case — involving the question whether or not the act (Ga. L. 1949, p. 1910), changing the compensation of the Clerk of the Superior Court of Clayton County during the term under which he was then in commission from a fee basis to a salary basis, is violative of article 3, section 11, paragraph 1, of the Constitution of 1945 (Code, Ann., § 2-2301), which provides that "the General Assembly may, at any time, by a majority vote of both branches prescribe other and different salaries for all of the elective officers provided for in this Constitution, but no such change shall affect the officers then in commission" — is controlled by Houlihan v. Saussy, ante 1, and, accordingly, the trial court did not err in holding that the petitioner was not an elective officer within the meaning of the above provision of the Constitution.
Judgment affirmed. All the Justices concur.
                      No. 16803. OCTOBER 10, 1949.